Citation Nr: 0839076	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  06-25 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a corneal scar of the right eye, to include as 
secondary to the service connected loss of visual acuity in 
the left eye.

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a nervous condition (claimed as major 
depression), to include as secondary to the service connected 
loss of visual acuity in the left eye. 

3.  Entitlement to service connection for a nervous condition 
(claimed as major depression), to include as secondary to the 
service connected loss of visual acuity in the left eye.

4.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) due to service connected 
disabilities.




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to November 
1978.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2006 rating decision 
prepared by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Diego, California, for the Waco, Texas, 
RO.  The RO denied the benefits sought on appeal.

The Board notes that while the veteran was sent a letter in 
August 2006 indicating that he requested a hearing before the 
Board to be held at his local hearing, he indicated in his 
substantive appeal that he did not want a Board hearing.  
Moreover, the veteran indicated in an August 2006 statement 
that he withdrew any such hearing request.  As such, there 
are no outstanding hearing requests of record. 


FINDINGS OF FACT

1.  A November 2002 unappealed rating decision determined 
that new and material evidence had not been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a corneal scar of the right eye secondary to 
injury of the left eye.  

2.  Evidence submitted since the November 2002 rating 
decision does not relate to an unestablished fact necessary 
to substantiate the claim and does not raise a reasonable 
possibility of substantiating the claim. 

3.  A November 2002 unappealed rating decision determined 
that new and material evidence had not been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a nervous condition, claimed as major 
depression.  

4.  Evidence submitted since the November 2002 rating 
decision raises a reasonable possibility of substantiating 
the claim. 

5.  A nervous condition, to include major depression, was not 
incurred during the veteran's active military service, it did 
not manifest in the year following discharge from active 
military service, and it is not proximately due to or the 
result of the service-connected loss of visual acuity in the 
left eye.

6.  The veteran is service-connected for loss of visual 
acuity of the left eye, rated 30 percent disabling, and a 
scar of the left upper eyelid, rated as noncompensably 
disabling.  

7.  The veteran's service-connected disabilities have not 
been shown to render him unable to secure or follow a 
substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The November 2002 rating decision is final.  Evidence 
received since the November 2002 rating decision is not new 
and material and the veteran's claim of entitlement to 
service connection for a corneal scar of the right eye 
secondary to injury of the left eye is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156, 20.302, 20.1103 (2008).



2.  The November 2002 rating decision is final.  Evidence 
received since the November 2002 rating decision is not new 
and material and the veteran's claim of entitlement to 
service connection for a nervous condition (claimed as major 
depression) is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2008).

3.  The criteria for the establishment of service connection 
for a nervous condition (claimed as major depression), to 
include as secondary to the service-connected loss of visual 
acuity in the left eye are not met.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2008).

4.  Entitlement to TDIU is denied.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321(b) 
3.340, 3.341, 4.16(b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim.  Proper notice should inform the 
claimant of what subset of the necessary information or 
evidence, if any, the claimant is to provide, and of what 
subset of the necessary information or evidence, if any, the 
VA will attempt to obtain.  Additionally, proper notice 
should invite the claimant to submit any other evidence he or 
she possesses that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

Further, the United States Court of Appeals for Veteran's 
Claims (Court) issued a decision in Kent v. Nicholson, 20 
Vet. App. 1 (2006).  In that decision, the Court held that VA 
must notify a claimant of the evidence and information that 
is necessary to reopen the claim, and must notify the 
claimant of the evidence and information that is necessary to 
establish his entitlement to the service connection.  In that 
regard, the Court noted that VA's obligation to provide a 
claimant with notice of what constitutes new and material 
evidence to reopen a service-connection claim may be affected 
by the evidence that was of record at the time that the prior 
claim was finally denied.  

The Court further stated that the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.

In this case, in a December 2005 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in his 
possession that pertained to the claims.  The letter 
specifically notified the veteran that his claims of 
entitlement to service connection for a corneal scar of the 
right eye and nervous condition were previously denied, as 
well as the reasons for the prior denials.  The letter 
additionally notified the veteran of the evidence necessary 
to establish entitlement to TDIU.

The veteran was notified of the evidence necessary to 
establish a disability rating and effective date in March 
2006.  The claims were readjudicated in a September 2006 
supplemental statement of the case (SSOC).  The veteran 
indicated in October 2006 that he had no additional evidence 
to submit in support of his claims and asked that the 60-day 
period be waived.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service VA and 
private medical records, reports of VA examination, and 
records from the Social Security Administration and U.S. 
Postal Service. 

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.   

There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the veteran.  As such, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Pelegrini, supra; 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the claimant.  Thus, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

I.  New and Material

Criteria

The Board must address the issue of whether new and material 
evidence has been submitted because it determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency decision 
makers; which relates, either by itself or when considered 
with previous evidence of record, to an unestablished fact 
necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  



To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis.  See Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  For purposes of reopening a 
claim, the credibility of newly submitted evidence is 
generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992) (in determining whether evidence is new and 
material, "credibility" of newly presented evidence is to 
be presumed unless evidence is inherently incredible or 
beyond competence of witness).

Corneal Scar of the Right Eye

The veteran seeks to reopen a claim for service connection 
for a corneal scar of the right eye secondary to injury of 
the left eye last denied by the RO in November 2002.  The 
claim was originally denied in a July 1992 rating decision on 
the basis that the veteran sustained an injury to the right 
eye prior to service with a residual corneal scar.  The RO 
additionally found no evidence that a right eye disability 
had occurred as result of the service-connected left eye 
injury.  The veteran did not appeal the decision and as such, 
it became final.  38 C.F.R. § 20.302.

The RO again determined that new and material evidence had 
not been submitted to reopen the claim in May 1996, which the 
veteran appealed to the Board.  In May 1999, the Board 
determined that new and material evidence had been submitted 
to reopen the claim; however, the de novo claim of 
entitlement was denied on the basis that right eye disorders, 
to include pterygium, corneal scar, and refractive error were 
not related to the service connected vision loss in the left 
eye.  The veteran filed a motion for reconsideration which 
was denied in November 1999.

In its November 2002 rating decision, the RO determined that 
the veteran did not submit new and material evidence to 
reopen his claim on the basis that he did not submit evidence 
of service incurrence or treatment or findings relating a 
corneal scar of the right eye to injury and functional field 
loss of the left eye.  The veteran did not appeal the 
decision and as such, it became final.  38 C.F.R. § 20.302.

Of record at the time of the November 2002 rating decision 
were the veteran's service medical records, which show that 
on entry examination in November 1977 examination, the 
veteran had a pterygium on the medial side of the right eye 
and a scar on the right cornea.  In June 1978,  the veteran 
reported having incurred injuries to the right eye at age 10, 
with residual loss of vision, as well as blurry vision, in 
the right eye.  The veteran had a pterygium and corneal scar 
on the right eye.  After an evaluation of the visual field in 
his right eye, the veteran was diagnosed with  non-organic 
tunnel vision. 

The service treatment records also show that in July 1978 he 
was struck in the left eye with a stick, resulting in 
traumatic chorioretinitis.  He was separated from service 
based on the recommendation of a Physical Evaluation Board, 
with diagnoses of residuals of an injury to the left eye with 
traumatic chorioretinitis, vitreous and retrobulbar 
hemorrhage, with resulting macular scarring.  The September 
1978 separation examination revealed uncorrected visual 
acuity in his right eye was 20/20 for distance vision and 
20/50 for near vision, and the uncorrected visual acuity in 
his left eye was 20/400 for distance vision and 20/70 for 
near vision.

In a November 1978 rating decision, service connection was 
awarded for residuals of a left eye injury with traumatic 
chorioretinitis and vitreous and retrobulbar hemorrhage and 
assigned a 30 percent disability rating. 

Upon VA examination in December 1980, the veteran had 
multiple chorioretinal scars of the right eye secondary to 
trauma.  The visual acuity in the right eye was 20/20.  VA 
outpatient treatment records dated in April 1980 show 
continued visual acuity of the right eye of 20/20.  

A May 1983 VA examination again revealed visual acuity in the 
right eye of 20/20. 
VA treatment records show that annual vision examinations in 
April 1989, April 1990, and February 1991 resulted in the 
finding that the visual acuity in both eyes was stable, with 
20/40 acuity in the right eye corrected to 20/25 and light 
perception in the left eye.  



Entries dated in July 1992 and July 1993 indicate the 
veteran's right eye was found to be normal after 
ophthalmology examination.  There was no organic pathology 
found.  There was a pterygium on the medial side of the right 
eye and a corneal scar above the pupil. The physician stated 
that the subjective report of visual acuity by the Snellen 
test was inconsistent with the actual refractive error 
determined by retinoscopy, which the treating physician 
attributed to psychiatric causes, including a conversion 
disorder or malingering.

The report of a March 1996 VA ophthalmology examination shows 
that the veteran reported having blurring vision in the right 
eye for a period of three years. Examination of the right eye 
revealed corrected visual acuity of 20/20 and a peripheral 
corneal scar from a childhood injury that was not in the 
veteran's visual axis.  There was no active disease.  There 
was no optic nerve or retinal disease in the right eye.  
Visual field constriction was not consistent with organic 
disease.  

A March 1996 VA treatment record notes that the pterygium in 
the right eye was not inflamed and did not affect the visual 
axis.  The veteran's visual acuity was corrected to 20/20.

During a November 1996 hearing the veteran attributed loss of 
vision in the right eye to overworking that eye because of 
the loss of vision in the left eye.

The veteran was provided an additional VA ophthalmology 
examination in March 1998.  The examination revealed visual 
acuity in the right eye of 20/40, corrected to 20/30 for 
distance vision and 20/25 for near vision. There was a 
corneal scar above the pupil, which was attributed to a 
childhood injury, and a nasal pterygium, described as 
inactive.  The examiner opined that the corneal scar on the 
right eye did not affect vision and that the pterygium was 
not related to service. The examiner specifically stated 
there was no damage to the right eye from overuse.

During a February 1999 Board hearing, the veteran testified 
that he had deceased vision in his right eye.  He indicated 
this was a result of strain put on his eye because of the 
loss of vision in the left eye.  

VA outpatient treatment records dated in May 2000 show the 
veteran was status post pterygium excision of the right eye.  
The veteran's vision was not affected. The childhood corneal 
scar continued to be noted. 

An eye examination dated in November 2002 revealed 
uncorrected visual acuity of 20/40 in the right eye, 
corrected to 20/20.  A 10 millimeter corneal scar was noted 
in the right eye.  The central cornea of the right eye was 
clear with no pterygium. He had normal macula of the right 
eye.  The examiner noted that the right corneal scar was due 
to childhood injury.  There was no evidence of recurrent 
pterygium or other sequelae after the excision.  The exact 
cause of the pterygium was unknown, but was usually 
associated with chronic sun and wind exposure. 

The pertinent evidence submitted subsequent to the November 
2002 rating decision includes VA outpatient treatment records 
dated between 2004 and 2006, which were negative for 
treatment related to the right eye.  

Essentially, the evidence submitted since the last final 
denial does nothing but reiterate the veteran's prior 
contentions-that he has a corneal scar of the right eye 
secondary to the service-connected loss of visual acuity in 
the left eye.  As such, the evidence received since 2002 is 
duplicative or cumulative of that on file prior to the last 
final RO decision of that year.  

To the extent that the evidence of record received since the 
prior final decision could be deemed new, it does not, when 
considered by itself or with previous evidence of record, 
relate to an unestablished fact necessary to substantiate the 
veteran's claim.  Specifically, none of the evidence shows 
that a corneal scar of the right eye was incurred in or 
aggravated by his active service (note: the scar was pre-
existing) or is due to the service connected left eye.

While the Board recognizes the sincerity of the veteran's 
beliefs with regard to his claim, these beliefs are simply a 
reiteration of the arguments previously raised, and no 
medical evidence has been received which supports the 
contention.  Thus, new and material has not been submitted, 
and there is no basis upon which to reopen the previously 
denied claim of entitlement to service connection for a 
corneal scar of the right eye as secondary to the service 
connected loss of visual acuity in the left eye.  See 
38 C.F.R. § 3.156(a).  

Nervous Condition

The veteran seeks to reopen a claim for service connection 
for a nervous condition, claimed as major depression, last 
denied by the RO in November 2002.  The claim was originally 
denied in a May 1996 rating decision on the basis that it was 
not well-grounded since there was no evidence that a nervous 
condition, to include major depression, was related to the 
service-connected left eye disability.  The veteran appealed 
the decision to the Board.  

In May 1999, the Board determined that the veteran' 
psychiatric disorder was not etiologically related to an in-
service disease or injury or to a service connected 
disability.   The veteran filed a motion for reconsideration 
which was denied in November 1999.

The veteran attempted to reopen his claim in July 2002.  The 
RO determined in November 2002 that the veteran failed to 
submit new and material evidence to reopen his claim of 
entitlement to a nervous condition (major depression).  
Specifically, the RO found that there was no new evidence 
submitted showing that the veteran's service connected 
conditions attributed to his nervous condition.  

Of record at the time of the November 2002 rating decision 
were the veteran's service treatment records, which were 
negative for a nervous condition, to include major 
depression. 

VA outpatient treatment records dated in November 1992 
contained the first episode of major depression.  The veteran 
denied any prior psychiatric treatment.  

A July 1994 private psychological evaluation, apparently 
conducted in conjunction with the veteran's claim for 
disability retirement from the Office of Personnel Management 
(OPM) and/or the Social Security Administration (SSA), 
indicates that the veteran was diagnosed with major 
depression, alcohol abuse, and a personality disorder not 
otherwise specified.  No etiology opinion was provided for 
the depression.

In July 1995, problems with the veteran's then employer, the 
U.S. Postal Service, were considered a significant, if not 
the only, causative factor of the veteran's major depression.

In undated report of a private psychological evaluation, the 
veteran was diagnosed with depressive disorder, somatoform 
disorder, and substance abuse (alcohol).  Again, no etiology 
opinion for the disorders was provided.

The veteran was afforded a VA psychiatric examination in 
March 1996, during which he claimed that his depression was 
due to his loss of vision.  He stated that he lost everything 
when he lost his job, at which time he became very depressed, 
all of which he blamed on his supervisor.  The veteran was 
diagnosed with depression secondary to physical problems and 
loss of employment and continuous alcohol abuse.

A July 1996 VA treatment note shows the veteran reported 
severe psychological stress after loss in income.  The 
therapist opined that the depressive episode was work-related 
stress.  An October 1996 entry reveals the veteran had no 
previous history of depression despite loss of vision.  
Depression was said to be related to the termination of his 
employment.   

A January 1998 letter from OPM shows the veteran was granted 
a disability retirement due to depression.  The report of an 
April 1998 VA psychiatric examination indicates the veteran 
was again diagnosed with major depression and alcohol 
dependency, which the examiner stated could cause depression 
at times.

In an August 1998 addendum to the examination report, the 
examiner opined that there was no relationship between the 
veteran's service-connected eye disorder and his psychiatric 
disorders.  He noted that the veteran had eye problems and a 
hand injury for many years without having developed 
depression, and stated that the depression was caused by the 
stress put on him by the Postal Service.

VA outpatient treatment notes dated in October 2002 indicated 
that in November 1992, depression was considered secondary to 
job stress, but looking back now, part of the job stress was 
caused by the veteran getting treatment for his service 
connected injury.  

The pertinent evidence submitted subsequent to the November 
2002 rating decision includes  a September 2005 VA treatment 
note which indicates that the veteran's depression was not 
substance induced.  The veteran's psychologist indicated that 
a review of literature on the relationship between blindness 
and depression revealed that a substantial percent of adult 
onset blindness resulted in depression.

A December 2005 report of VA examination diagnosed the 
veteran with major depressive disorder primarily related to 
the loss of the veteran's job with the U.S. Postal Service.  
The examiner stated that it was less likely than not that the 
veteran's current depression was related to or secondary to 
the service-connected left eye condition.  

VA outpatient treatment records dated in 2006 reveal that 
original cause of depression was now felt to be blindness 
from the veteran's service-connected left eye injury.  A 
March 2006 entry specifically states that the original cause 
of depression was the stressor of being blinded while on 
active duty.  Depression was said to be exacerbated by the 
stressors of losing his job.

The Board finds that the new medical evidence shows that 
since 2002, VA medical opinions have been associated with the 
claims folder that attribute depression to the service-
connected left eye injury.  These records when considered by 
themselves or with previous evidence of record, relate to an 
unestablished fact (a nexus opinion) necessary to 
substantiate the veteran's claim.  Thus, the new evidence 
raises a reasonable possibility of substantiating the claim 
for service connection.  Therefore, the veteran's claim of 
entitlement to service connection for a nervous condition 
(major depression) is reopened.  See 38 C.F.R. § 3.156(a).  



II.  Service Connection

Having reopened the veteran's claim of entitlement to service 
connection for a nervous condition does not end the Board's 
inquiry.  Rather, while the veteran's assertions are presumed 
credible for the limited purpose of ascertaining whether new 
and material evidence has been received, the presumption of 
credibility does not extend beyond this predicate 
determination.  See generally Chipego v. Brown, 
4 Vet. App. 102, 104-105 (1993).  The Board is then required 
to assess the credibility, and therefore the probative value 
of proffered evidence of record in its whole.  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); see Madden v. Gober, 125 
F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited therein); 
Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 161 (1993).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and a psychosis becomes 
manifest to a degree of at least 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

Service connection may also be established on a secondary 
basis for a disability which is proximately due to or the 
result of a service connected disease or injury; or, for any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service- 
connected disease or injury, and not due to the natural 
progression of the nonservice-connected disease.  38 C.F.R. § 
3.310(a), as amended by 38 C.F.R. § 3.310(b); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

The veteran contends that he is entitled to service 
connection for a nervous condition.  Specifically, he asserts 
that major depression is secondary to the service connected 
loss of visual acuity in the left eye.  Having carefully 
considered the veteran's claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal as to this issue will be denied.

At the outset, while the veteran does not claim that major 
depression was the direct result of his active military 
service, a review of service treatment records shows them to 
be devoid of treatment, complaints, or diagnoses of a nervous 
condition, to include major depression.  It appears the 
veteran was first treated for major depression in 1992.  This 
lengthy period without treatment (between separation from 
service in 1978 and the first diagnosis of major depression 
in 2002) weighs heavily against the claim on a direct 
causation basis.  See Maxson, supra.  Moreover, no medical 
professional has provided any opinion linking the diagnosed 
major depression directly to the veteran's active military 
service.  38 C.F.R. § 3.303. 

As to the assertion that major depression is secondary to the 
service connected loss of visual acuity in the left eye, the 
Board finds that the objective weight of the evidence of 
record is against such a finding.  In this regard, as noted 
above, the veteran initially sought psychiatric treatment in 
November 1992 for emotional stress related to the termination 
of his employment at the U.S. Postal Service.  A July 1995 
treatment note reveals that the veteran's therapist (ETP) 
felt that the veteran's problems with his employer were a 
significant factor, if not the only cause, of his major 
depressive disorder.  

Although the VA examiner in March 1996 provided the opinion 
that the depression was secondary to physical problems as 
well as the loss of employment, he provided no clinical 
findings or rationale to support that conclusion.  At the 
commencement of the examination the veteran reported that his 
depression was due to his left eye vision loss, but during 
the examination his complaints related only to his 
employment.  Because the opinion is not supported by any 
clinical findings or rationale, it is of low probative value.  
See Hernandez-Toyens v. West, 11 Vet. App. 379 (1998) (the 
failure of the physician to provide a basis for his opinion 
goes to the weight and credibility of the evidence).

In July 1996 and September 1996 the veteran's therapist (ETP) 
stated that the cause of the veteran's depression was work-
related stress and the problems that he had with his 
employment.  The therapist noted that the veteran had 
reported no episodes of depression prior to the problems with 
his employer, and that when he initially sought treatment in 
November 1992, his complaints pertained to his employment 
problems.

In the October 1996 report, the therapist (ETP) stated that 
the stress caused by his employment, and the eventual 
termination of his employment, caused the depression.  The 
therapist also stated that the depression did not appear to 
be self-generated, in that the veteran had not previously 
experienced depression, in spite of having experienced 
significant life stressors, including loss of vision.  The 
therapist further stated that the only time that he had major 
depression was when his employer began requiring him to 
perform duties which he thought had a harmful effect on his 
disabilities, and then began the process of removing him from 
employment.  Because the therapist provided the rationale for 
his opinion and the opinion was based on a review of the 
relevant medical evidence, it is of high probative value.  
See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

In an August 1998 report, the VA examiner stated that there 
was no relationship between the veteran's service-connected 
eye disorder and his psychiatric disorders. This opinion was 
based on the evidence showing that the veteran had eye 
problems and a hand injury for many years without having 
developed depression, and that the depression was manifested 
when he starting having problems with his employer. Because 
the examiner provided the rationale for his opinion, the 
opinion is highly probative.  Hernandez-Toyens, 11 Vet. App. 
at 379.

In October 2002, the veteran's therapist (ETP) indicated that 
in November 1992, the veteran's depression was attributed to 
job stress, but that looking back now that part of the job 
stress was caused by the veteran's treatment for his service 
connected injury.  However, a review of the records from the 
U. S. Postal Service show the veteran was removed from 
employment as he was not meeting the requirements of his job.  
There was no indication that the veteran's duties as a 
janitor were detrimental to his eyesight.  In a July 1995 
Supervisor's statement, it was determined that the veteran's 
conduct was unsatisfactory due to less than fully successful 
performance.  The supervisor specifically indicated that 
attendance at work did not stop for apparent medical reasons.  
OPM indicated that the veteran received disability retirement 
for depression.

In September 2005, ETP indicated that a "quick review" of 
literature on the relationship between blindness and 
depression revealed that a substantial percent of adult onset 
blindness resulted in depression.  First, ETP did not 
indicate to which literature he was referring.  Second, this 
statement does not specifically relate depression to the 
service-connected disability, nor is there any indication 
that the literature specifically referred to this veteran.  
Thus, it is not probative.  Sacks v. West, 11 Vet. App. 314, 
317 (1998)(citing Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996); 
Wallin v. West, 
11 Vet. App. 509 (1998).  

The December 2005 VA examiner opined after a review of the 
claims file and interviewing the veteran that depression was 
not related to the service-connected left eye condition.  The 
examiner reasoned that there was scant evidence during the 
examination of significant feelings of sadness, loss, or 
frustration related to his eye injury.  Instead, the examiner 
found the veteran's predominant complaint was of anger and 
regret regarding losing a low stress job at the post office 
that provided a good income.

In treatment notes dated in March 2006, ETP changed his 
opinion with regard to the etiology of the veteran's 
depression.  Specifically, ETP opined in March 2006 that the 
original cause of depression was being blinded on active 
duty.  He indicated that looking back now it was obvious that 
the veteran's depression was exacerbated by the stressors of 
losing his job.  In April 2006, ETP again indicated that 
given the luxury of hindsight, the original cause of 
depression was blindness.  ETP reasoned that since the loss 
of employment was such a salient stressor at the time the 
veteran first sought treatment, he did not see the need to 
dwell on his blindness as the cause of depression.  

These statements are in direct contraction to the prior 
statements of ETP rendered between 1995 and the present, 
especially his October 1996 finding that depression did not 
appear to be self- generated in that the veteran had not 
previously experienced depression, in spite of having 
experienced significant life stressors, including the loss of 
vision.  Further, the opinion is not support by the evidence 
of record and there is no indication ETP reviewed the 
veteran's complete service medical records.  

In a July 2006 entry, MS indicated that ETP had retired.  MS 
noted that the veteran presented a copy of a July 1978 
service treatment record that showed the veteran was "under 
stress," to bolster the opinion of ETP that the original 
cause of depression was blindness; however, the service 
medical record showed the veteran complained of headaches of 
a two-day duration.  The veteran indicated they increased in 
the sun and under stress.  There was no indication that 
stress was related to the loss of eyesight.  Further, 
depression was not complained of or diagnosed.  Moreover, the 
September 1978 separation examination was negative for any 
psychiatric condition, to include depression.



With respect to the evidence presented, greater weight is to 
be accorded to the findings of the August 1998 and December 
2005 VA examiners, as well as the prior findings of ETP.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)); see also Guerrieri v. Brown, 4 
Vet. App. 467, 470-471 (1993) (the probative value of medical 
evidence is based on the physician's knowledge and skill in 
analyzing the data, and the medical conclusion the physician 
reaches, and as is true of any evidence, the credibility and 
weight to the attached medical opinions are within the 
province of the Board).  

The only evidence indicating that the veteran's psychiatric 
disorder is related to his left eye disability consists of 
his own assertions, the report of the March 1996 VA 
examination, and the recent statements of ETP.  As a lay 
person the veteran is not competent to provide evidence of 
the etiology of a medical disorder, and his assertions that 
his psychiatric disorder was caused by the left eye 
disability are not probative. Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  The limited probative value of the March 1996 
examination report and the 2006 statements of ETP is 
outweighed by the remaining medical evidence, which clearly 
shows that the psychiatric disorder is not related to the 
service-connected left eye disability.  For these reasons the 
Board has determined that the preponderance of the evidence 
is against the claim of entitlement to service connection for 
a psychiatric disorder, based on direct causation or as 
secondary to the left eye disability.  The appeal must 
therefore be denied.  38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   

III. Entitlement to TDIU

The veteran filed an application for TDIU in April 2006.  He 
indicated that his service-connected "loss of left eye" 
prevented him from securing or following any substantially 
gainful occupation.  His application revealed that he last 
worked as a janitor in August 1992, when he became too 
disabled to work.  The veteran indicated that had been 
undergoing education and retraining since 2004. 

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  See 38 C.F.R. § 
3.340.  Total disability ratings are authorized for any 
disability or combination of disabilities for which the 
Schedule for Rating Disabilities prescribes a 100 percent 
disability evaluation or, with less disability, if certain 
criteria are met. Id.  Where the schedular rating is less 
than total, a total disability rating for compensation 
purposes may be assigned when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more. See 38 
C.F.R. §§ 3.340, 3.34l, 4.16(a).  

Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities.  See 38 C.F.R. §§ 3.321(b), 4.16(b).

In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor.  See 38 C.F.R. 
§ 3.341. Unemployability associated with advancing age or 
intercurrent disability may not be used as a basis for 
assignment of a total disability rating.  See 38 C.F.R. § 
4.19.

The first step is to evaluate the veteran's claim under the 
objective criteria listed in 38 C.F.R. § 4.16(a).  In the 
instant case, the veteran is in receipt of service connection 
for loss of visual acuity in the left eye rated as 30 percent 
disabling and a scar of the left upper eyelid rated as 
noncompensable.  Under 38 C.F.R. § 4.25, the veteran's 
disabilities are combined based upon the combined rating 
table, to give him a combined rating of 30 percent.  

For the foregoing reasons, the Board finds that the veteran 
does not meet the specific percentage requirements of 
38 C.F.R. § 4.16(a).  And, having failed to meet the 
objective criteria of 38 C.F.R. § 4.16(a), it then becomes 
necessary to consider the veteran's claim under § 4.16(b) 
subjective criteria.  It is the established policy of VA that 
all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
38 C.F.R. § 4.16(b).  Therefore, rating boards should submit 
to the Director, Compensation and Pension Service, for extra-
schedular consideration all cases of veterans who are 
unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in § 4.16(a).  Id.

The issue is then whether the veteran's service connected 
disabilities, as previously noted, preclude him from engaging 
in substantially gainful employment (i.e., work which is more 
than marginal, that permits the individual to earn a "living 
wage"). Moore v. Derwinski, 1 Vet. App. 356 (1991).  For a 
veteran to prevail on a claim for a total compensation rating 
based on individual unemployability, the record must reflect 
some factor, which takes this case outside the norm.  The 
sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In the instant case, medical records contained in the claims 
folder to include, but not limited to, post-service VA and 
private treatment records, reports of VA examination, and 
records from OPM and the U.S. Postal Service, were reviewed 
in support of the veteran's claim.  The evidence does not 
show that the veteran was rendered unemployable as a result 
of his service connected disabilities.  In fact, records from 
OPM show he was receiving disability compensation for 
depression, which the Board found in the instant decision not 
to be service-connected.  

A review of the records from the U. S. Postal Service reveals 
the veteran was removed from employment as he was not meeting 
the requirements of his job.  Specifically, in a July 1995 
Supervisor's statement, it was determined that the veteran's 
conduct was unsatisfactory due to less than fully successful 
performance.  

As shown by the veteran's application for TDIU, the veteran 
was able to work from 1984 to 1992 as a janitor for the U.S. 
Postal Service.  Aside from the veteran's own contentions, 
there is no medical evidence to support his assertions of 
unemployability due solely to his service-connected 
disabilities.  

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) only 
in cases where the issue is expressly raised by the claimant 
or the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability. 
Shipwash, supra; Fisher v. Principi, 4 Vet. App. 57, 60 
(1993); VAOPGPREC 6-96 (August 16, 1996).  In addition, the 
Board is required to address the issue of entitlement to TDIU 
under 38 C.F.R. § 4.16(b) again only in cases where the issue 
is expressly raised by the claimant or the record before the 
Board contains evidence that the veteran may be unable to 
secure or follow a substantially gainful occupation due to 
his service-connected disability. Id.

As it has been determined that the veteran's service-
connected disabilities when standing alone do not render him 
unable to follow a substantially gainful occupation, referral 
to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, is not necessary pursuant 
to 38 C.F.R. § 3.321(b)(1); Floyd, supra; Bagwell, supra.  
Accordingly, the veteran's claim for entitlement to TDIU is 
denied.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not applicable.  
Gilbert, 1 Vet. App at 54.



ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a corneal scar 
of the right eye secondary to the service-connected loss of 
visual acuity in the left eye is not reopened, and the appeal 
is denied to this extent only.

New and material evidence having been submitted, the claim of 
entitlement to service connection for a nervous condition 
(major depression) is reopened and the appeal is granted to 
this extent only.

Entitlement to service connection for a nervous condition 
(major depression) is denied.

Entitlement to TDIU is denied.   




______________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


